In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 15-357V
                                    Filed: February 4, 2016
                                          Unpublished

****************************
VERA IVANCHUK, as mother and     *
Natural guardian, and            *
ANDREY IVANCHUK, as father and   *
Natural guardian of Y.I.,        *
                                 *
                    Petitioners, *                         Damages Decision Based on Proffer;
                                 *                         Measles, Mumps, and Rubella (MMR);
                                 *                         Thrombocytopenic purpura; Table injury;
SECRETARY OF HEALTH              *                         Special Processing Unit (“SPU”)
AND HUMAN SERVICES,              *
                                 *
                    Respondent.  *
                                 *
****************************

Jeffrey S. Pop, Jeffrey S. Pop & Associates, Beverly Hills, CA for petitioners.
Christine Becer, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES 1

Dorsey, Chief Special Master:

       On April 9, 2015, Vera and Andrey Ivanchuk (“petitioners”) filed a petition for
compensation on behalf of Y.I., their minor child, under the National Vaccine Injury
Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the “Vaccine Act” or
“Program”). The petition alleged that Y.I. experienced thrombocytopenic purpura
following the administration of a number of vaccinations, including Measles, Mumps,
and Rubella (MMR). Petition at 1-2. The case was assigned to the Special Processing
Unit of the Office of Special Masters.



1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended
at 44 U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
        On November 19, 2015, the undersigned issued a ruling on entitlement, finding
petitioners entitled to compensation. On February 4, 2016, respondent filed a proffer on
award of compensation (“Proffer”). Respondent proffers that, based upon her review of
the evidence of record, petitioners should be awarded an amount sufficient to purchase
an annuity contract as described in Proffer Section I.A. Petitioners agrees.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
the following:

        •   An amount sufficient to purchase the annuity contract described in the
            Proffer Section I.A. This amount represents all elements of compensation to
            which Y.I. would be entitled under § 300aa-15(a).

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the
clerk of the court SHALL ENTER JUDGMENT herewith. 3

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.
               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                            OFFICE OF SPECIAL MASTERS
____________________________________
                                       )
VERA IVANCHUK, as mother and           )
natural guardian, and                  )
ANDREY IVANCHUK, as father and         )
natural guardian of Y.I.,              )
                                       )
                                       )
               Petitioners,            )    No. 15-357V
                                       )    Chief Special Master Dorsey
        v.                             )    ECF
                                       )
SECRETARY OF HEALTH AND                )
HUMAN SERVICES,                        )
                                       )
               Respondent.             )
___________________________________ )

              RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

    I.      Items of Compensation and Form of Award

    Based upon the evidence of record, respondent proffers, and the parties recommend that

compensation be made through future annuity payments as described below, and request that the

special master's decision and the Court's judgment award the following 1:

         A. An amount sufficient to purchase an annuity contract, 2 paid to the life insurance

         company 3 from which the annuity will be purchased, 4 subject to the conditions described

         below, that will provide payments to Y.I. as set forth below:


1
  Respondent reserves her right, pursuant to 42 U.S.C. § 300aa-12(e), to seek review of Chief Special Master
Dorsey’s Ruling on Facts dated September 18, 2015. This right accrues following the Chief Special Master’s
issuance of a final decision on damages.
2
  In respondent’s discretion, respondent may purchase one or more annuity contracts from one or more life
insurance companies.
3
  The Life Insurance Company must have a minimum of $250,000,000 capital and surplus, exclusive of any
mandatory security valuation reserve. The Life Insurance Company must have one of the following ratings from
two of the following rating organizations:

                 a. A.M. Best Company: A++, A+, A+g, A+p, A+r, or A+s;


                                                       1
             1. Beginning December 29, 2026, $18,218.65 payable annually for four (4) years

             certain only. 5

Should Y.I. predecease any of the certain payments set forth above, said payments shall be made

to her estate. Written notice to the Secretary of Health and Human Services and to the Life

Insurance Company shall be provided within twenty (20) days of Y.I.’s death. 6

         This amount represents all elements of compensation to which petitioner would be

entitled under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

                                                               Respectfully submitted,

                                                               BENJAMIN C. MIZER
                                                               Principal Deputy Assistant Attorney General

                                                               RUPA BHATTACHARYYA
                                                               Director
                                                               Torts Branch, Civil Division

                                                               VINCENT J. MATANOSKI
                                                               Deputy Director
                                                               Torts Branch, Civil Division

                                                               LINDA S. RENZI
                                                               Senior Trial Counsel
                                                               Torts Branch, Civil Division




                  b. Moody's Investor Service Claims Paying Rating: Aa3, Aa2, Aa1, or Aaa;

                  c. Standard and Poor's Corporation Insurer Claims-Paying Ability Rating: AA-, AA, AA+, or
                  AAA;

                   d. Fitch Credit Rating Company, Insurance Company Claims Paying Ability Rating: AA-, AA,
                   AA+, or AAA.
4
  Petitioner authorizes the disclosure of certain documents filed by the petitioner in this case consistent with the
Privacy Act and the routine uses described in the National Vaccine Injury Compensation Program System of
Records, No. 09-15-0056.
5
  At the time payment is received, Y.I. will be an adult, and thus guardianship is not required.
6
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court for appropriate
relief. In particular, respondent would oppose any award for future medical expenses, future lost earnings, and
future pain and suffering.

                                                          2
                              /s/ Christine M. Becer
                              CHRISTINE M. BECER
                              Trial Attorney
                              Torts Branch, Civil Division
                              U.S. Department of Justice
                              P.O. Box 146
                              Benjamin Franklin Station
                              Washington, D.C. 20044-0146
                              Tel: (202) 616-3665


Dated: February 3, 2016




                          3